887 F.2d 1078Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beverly S. CANNON, Plaintiff-Appellant,v.TOWN OF LONG VIEW, a Body Politic and Incorporate;  the Townof Long View Board of Aldermen;  Robert D. Glenn, in hisindividual and official capacities;  Fred J. Dale;  Grady D.Crump;  Kenneth E. Bumgarner;  Elizabeth B. Johnson;  JackWhite;  Norman Cook, in their individual and officialcapacities, Defendants-Appellees.
No. 89-1735.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 23, 1989.Decided:  Sept. 27, 1989.

Gary K. Shipman, Shipman & Lea, on brief, for appellant.
C. Daniel Barrett, Harley H. Jones, Womble, Carlyle, Sandridge & Rice, on brief, for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Beverly S. Cannon appeals from the district court's order dismissing her state law claims for breach of contract, wrongful discharge, and several other torts, as well as her federal claims under 42 U.S.C. Sec. 1983 for violation of her free speech and due process rights.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.